Reversed and Remanded and Majority and Dissenting Opinions filed July 12,
2022.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00348-CV

              JAQUELIA TYCHELLE JEFFERSON, Appellant
                                        V.
                           SONIA PARRA, Appellee

                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2018-14320

                                    OPINION

      Appellee Sonia Parra filed suit against appellant Jaquelia Tychelle Jefferson
for damages Parra sustained in a motor vehicle collision. The jury found Jefferson
negligent but awarded zero damages. The trial court granted Parra’s motion for
judgment notwithstanding the verdict (JNOV) and awarded Parra $25,740 in
medical expenses. In a single issue, Jefferson argues that the trial court erred in
granting Parra’s motion for JNOV. Parra asks us to sanction Jefferson for bringing
a frivolous appeal. We reverse the trial court’s JNOV, remand for a new trial, and
deny Parra’s request for sanctions.

                                I.    BACKGROUND

      On March 22, 2016, Parra and Jefferson were involved in a motor vehicle
accident when Jefferson’s vehicle struck the back of Parra’s vehicle. Parra filed
suit against Jefferson in March 2018, alleging that Jefferson operated her vehicle in
a negligent manner, causing Parra injuries and damages.

      The case proceeded to a jury trial on March 4, 2020. Parra testified she had
been stopped at a red light for approximately twenty seconds when Jefferson hit
the back of her vehicle. Jefferson disputed that Parra was stopped; instead,
Jefferson insisted that she “rolled forward” when Parra moved forward. According
to her statement in the police report, Jefferson told the HPD officer, “She slammed
on her [brakes] kinda fast and I hit her.” Parra told the police: “Car was at a
complete stop in front of me. I made my stop as well. The light was red. A Chevy
Camaro hit me from the back. I got off [sic] to confront her and she apologized,
and admitted that she was distracted looking down.”

      Parra testified that she did not feel pain immediately after the accident, but
several hours after the accident, she began experiencing pain in her arm, neck, and
lower back.

      Two days after the collision, Parra went to a chiropractor because she was in
pain. Parra testified that the chiropractic treatment helped temporarily, but then the
pain would return several hours later. In May 2016, Parra was referred to undergo
a cervical and lumbar MRI because of “persistent and radiating pain and to rule out
disc pathology.” The cervical spine MRI noted “C6-C7: Focal 1.5mm central disc
protrusion (herniation) indents the thecal sac. Central canal and neural foramina


                                          2
are patent.” Parra’s lumbar spine MRI documented the following findings:

      Broad-based 5.5 mm central disc protrusion (herniation) with a
      superimposed 8 mm posterior central annular fissure (high intensity
      zone). Disc protrusion indents the thecal sac. The intervertebral disc
      demonstrates decreased central hyperintensity with preservation of the
      disc height, suggesting an acute injury with leakage of central disc
      contents. Associated mild to moderate left and mild right neural
      foraminal stenosis. Central canal is patent.

Parra was then referred to see David Singleton, M.D., a pain management
specialist, in July of 2016.

Trial Testimony

      At trial, Dr. Singleton testified that the MRI results were consistent with his
findings from the physical examination he conducted in July 2016 when he met
with Parra. Additionally, Dr. Singleton asserted that these findings are consistent
with “something that would be painful.” Dr. Singleton was then asked to explain
the results from the physical examinations in more detail:

      [Question]:          After that it indicates on the report, “The
                           intervertebral disc demonstrates decreased central
                           hyper-intensity with preservation of the disc
                           height, suggesting an acute injury with leakage of
                           central disc contents.” Can you explain to me what
                           that is?

      [Dr. Singleton]:     Yes, sir. The—if one can envision a black and
                           white picture like an MRI, things that are water—
                           that have water contents, or the jelly portion of the
                           doughnut, are very bright in appearance. So you
                           don’t exactly see a jelly doughnut with a rip. What
                           you would notice on most MRIs is a bright white
                           signal in the middle of the disc. The bright white
                           would suggest that it’s new and not old. Did that
                           help explain?


                                           3
      [Question]:         And when you say new and not old. The word
                          acute is specifically used in these records. Acute is
                          something is new in—in time; is that correct?

      [Dr. Singleton]:    Yes, sir.
      [Question]:         Okay. So that’s not something that is degenerative
                          or preexisting for years, is it?

      [Dr. Singleton]:    It’s unlikely.

      Dr. Singleton next explained some of the physical examinations he
performed on Parra, such as testing her range of motion and observing her gait as
she walked, which was followed by this discussion:

      [Question]:         Did [the results from the physical examinations]
                          correlate to the subjective complaints that she told
                          you?

      [Dr. Singleton]:    Yes, sir.

      [Question]:         Okay. So there—there wasn’t any exaggeration in
                          her subjective complaints based on your objective
                          findings, correct?

      [Dr. Singleton]:    There’s no discrepancy, correct.

Dr. Singleton then testified concerning the source of Parra’s injuries:

      [Question]:         Do you have any doubt that [Parra] was in good
                          health in the days, weeks or month prior to the
                          collision on March 22nd of 2016?

      [Dr. Singleton]:    I have no doubt.

      [Question]:         And in reasonable medical probability, were the
                          injuries and the findings that—that were on the
                          MRI results caused by the motor vehicle collision
                          of March 22nd, 2016?


                                           4
      [Dr. Singleton]:   It is reasonable to assume that, yes, sir.

      [Question]:        If [Parra] had been in a motor vehicle collision five
                         years prior to the collision and underwent a course
                         of treatment with full recovery, would that have
                         been [of] any significance of you to know when
                         you first saw her in July of 2016?

      [Dr. Singleton]:   It would not have changed my—my plan. It would
                         have been the same.

      When asked if he had personally reviewed the MRIs, Dr. Singleton testified
that he could not recall because it happened four years prior. However, Dr.
Singleton also testified that he reviewed Parra’s imaging studies. Additionally, the
medical records, which were admitted into evidence, state, “I reviewed the MRI
myself. C6-C7 focal 1.5 mm posterior central disc protrusion with disc herniation.”
The medical records then concluded: “After reviewing clinical exams as well as
diagnostic studies, I think the patient’s injury was a result of the motor vehicle
collision. Moreover, the patient did not have neck pain or lower back pain prior to
the incident and was in good health.”

      Parra also testified at trial. She claimed that she was showing her two-year
old child in the backseat a video on her phone when Jefferson crashed into her.
When Jefferson’s vehicle collided with Parra’s vehicle, the phone struck Parra on
the cheek. Jefferson cross-examined Parra concerning her testimony:

      [Question]:        Ma’am, today I just asked you just not 5 minutes
                         ago, and you said that you did—your—your phone
                         didn’t hit you. And it didn’t—it had nothing to do
                         with you being hurt in the accident. So are you
                         now changing what you said as far as the
                         mechanism of how you were hurt in the accident?
      [Parra]:           No.


                                         5
      [Question]:         You’re not saying you said two different things in
                          the last 5 minutes?
      [Parra]:            You’re asking too many questions. It’s confusing
                          me. I’m—

      [Question]:         Confusing you?

      [Parra]:            Yes. Because you’re just asking it one way,
                          another way and—

      [Question]:         Well, that—

      [Parra]:            —rephrasing it—

      [Question]:         Ma’am—
      [Parra]:            So I’m getting confused, and I’m saying things
                          that I—that you’re phrasing it differently, so—

      [Question]:         Ma’am, have you ever heard if you—if you—if
                          you’re telling the truth, you don’t got to worry
                          about a bad memory.
      [Parra’s
      Attorney]:          Objection, Your Honor.

      [Trial Court]:      Sustained.

      Jefferson next challenged Parra about a previous accident from 2011 and her
failure to mention that accident in her patient history when she visited the
chiropractor. When Parra filled out the chiropractor’s form, Parra answered “no” to
the question, “[h]ave you had similar accidents or injuries before.” Parra claimed
that it was a “careless mistake” she made while filling out the form; furthermore,
she asserted that she verbally disclosed the previous accident.
      Concerning the 2011 accident, Parra testified that she had injured her lower
back. Parra sought treatment from a chiropractor for her back; she testified that she
fully recovered from the pain after six months. Parra admitted that she did not go

                                          6
to the same chiropractor to treat the pain from the accident with Jefferson.
      Jefferson also briefly questioned Parra concerning damage that occurred to
Parra’s vehicle six weeks prior to the accident with Jefferson:

      [Question]:         Okay. Well, this one, did it cause any
                          misalignment to your back of your vehicle when
                          you got hit there?

      [Parra]:            No.
      [Question]:         Didn’t. Okay. And that was, what, about six weeks
                          before this one?

      [Parra]:            Yes.
      [Question]:         Okay. So the back of your car got tore up six
                          weeks before this accident?

      [Parra]:            Just that—

      [Question]:         At least on the right side? Okay.

      [Parra]:            Just the right—

      [Question]:         Just the right? Okay.

The damage to her vehicle that occurred six weeks prior to the collision between
Parra and Jefferson was never mentioned again at trial.

      The jury found that Jefferson was negligent and that her negligence
proximately caused the wreck. Question 2 of the jury charge then stated:

      What sum of money, if paid now in cash, would fairly and reasonably
      compensate SONIA PARRA for her injuries, if any, that resulted from
      the occurrence in question?

      ...

      Do not include any amount for any condition existing before the

                                            7
       occurrence in question, except to the extent, if any, that such other
       condition was aggravated by any injuries that resulted from the
       occurrence in question.

       The jury awarded zero damages in all three categories: medical care
expenses, physical pain sustained in the past, and physical impairment sustained in
the past.

       On March 31, 2020, Parra filed a motion for JNOV. In her motion, Parra
argued that her claims for damages were supported by affidavits in compliance
with Texas Civil Practice and Remedies Code § 18.001(b)–(c) in addition to her
testimony and the testimony of Dr. Singleton at trial. See Tex. Civ. Prac. & Rem.
Code Ann. § 18.001(b)–(c).1 Additionally, Parra asserted that Jefferson did not
controvert any of Parra’s claims as to medical expenses at trial. Accordingly, Parra
sought to have the trial court enter a judgment awarding her $25,740 in medical
expenses incurred in the past. Jefferson filed a motion to enter a judgment in
accordance with the jury verdict.

       On April 20, 2020, the trial court granted Parra’s motion and entered a
JNOV awarding Parra $25,740 for past medical expenses. Jefferson filed a timely
appeal.

                                      II.    ANALYSIS

       In a single issue, Jefferson argues that the trial court erred in granting Parra’s
motion for JNOV.


       1
          Section 18.001(b) provides: “Unless a controverting affidavit is served as provided by
this section, an affidavit that the amount a person charged for a service was reasonable at the
time and place that the service was provided and that the service was necessary is sufficient
evidence to support a finding of fact by judge or jury that the amount charged was reasonable or
that the service was necessary.” Tex. Civ. Prac. & Rem. Code Ann. § 18.001(b).

                                               8
A.        STANDARD OF REVIEW

          We review the propriety of a trial court’s grant of JNOV under a legal
sufficiency standard. Tanner v. Nationwide Mut. Fire Ins., 289 S.W.3d 828, 830
(Tex. 2009); Collins v. D.R. Horton-Tex. Ltd., 574 S.W.3d 39, 46 (Tex. App.—
Houston [14th Dist.] 2018, pet. denied). When examining a legal sufficiency
challenge, we review the evidence in the light most favorable to the disregarded
jury finding and indulge every reasonable inference that would support it. See City
of Keller v. Wilson, 168 S.W.3d 802, 822 (Tex. 2005); Envtl. Procs., Inc. v.
Guidry, 282 S.W.3d 602, 629 (Tex. App.—Houston [14th Dist.] 2009, pet. denied).
We credit favorable evidence if reasonable jurors could and disregard contrary
evidence unless reasonable jurors could not. Tanner, 289 S.W.3d at 830. We
uphold the jury’s finding if more than a scintilla of competent evidence supports
it. Id.

          Generally, the evidence is legally insufficient to support a finding and a
JNOV must be granted when the record demonstrates: (1) the complete absence of
evidence on a vital fact; (2) a rule of law or evidence precluded according weight
to the only evidence offered to prove a vital fact; (3) the evidence offered to prove
a vital fact amounted to no more than a scintilla; or (4) the evidence conclusively
established the opposite of a vital fact. See City of Keller, 168 S.W.3d. at 810–11;
see also Advanced Gas & Equip., Inc. v. Airgas USA, LLC, No. 14-16-00464-CV,
2017 WL 3442430, at *3 (Tex. App.—Houston [14th Dist.] Aug. 10, 2017, pet.
denied) (mem. op.). The final test for legal sufficiency must always be whether the
evidence at trial would enable reasonable and fair-minded people to reach the
verdict under review. City of Keller, 168 S.W.3d at 827. We review de novo a trial
court’s ruling on a motion for JNOV. Abel v. Alexander Oil Co., 474 S.W.3d 795,
799 (Tex. App.—Houston [14th Dist.] 2014, no pet.).

                                           9
      A party with the burden of proof at trial is entitled to a JNOV on a particular
issue only if the evidence establishes that issue in their favor as a matter of
law. See Henry v. Masson, 333 S.W.3d 825, 849 (Tex. App.—Houston [1st Dist.]
2010, no pet.). To be entitled to a JNOV, Parra had the burden to prove her
damages as a matter of law. See Int’l Bus. Machines Corp. v. Lufkin Indus., LLC,
573 S.W.3d 224, 234–35 (Tex. 2019); Tanner, 289 S.W.3d at 830; Paz v. Molina,
No. 14-11-00664-CV, 2012 WL 2466578, at *2 (Tex. App.—Houston [14th Dist.]
June 28, 2012, no pet.) (mem. op.); see also Gunn v. McCoy, 489 S.W.3d 75, 101
(Tex. App.—Houston [14th Dist.] 2016), aff’d, 554 S.W.3d 645 (Tex. 2018) (“A
plaintiff may prove that medical expenses were reasonable and necessary either by
presenting expert testimony, or by submitting affidavits compliant with section
18.001.”).

      In conducting this analysis, we separate the fact of injury or damages from
the amount of damages; stated differently, “we must distinguish ‘uncertainty as to
the fact of damages’ from ‘uncertainty merely as to the amount of
damages.’” Lufkin Indus., 573 S.W.3d at 235 (quoting McKnight v. Hill & Hill
Exterminators, Inc., 689 S.W.2d 206, 207 (Tex. 1985)). “Uncertainty as to the fact
of legal damages is fatal to recovery, but uncertainty as to the amount will not
defeat recovery.” McKnight, 689 S.W.2d at 207 (citing Sw. Battery Corp. v. Owen,
131 Tex. 423, 115 S.W.2d 1097, 1099 (1938)); Allstate Ins. v. Rehab All. of Tex.,
Inc., No. 14-13-00459-CV, 2015 WL 1843249, at *7 (Tex. App.—Houston [14th
Dist.] Apr. 21, 2015, pet. denied) (mem. op.); see also Sw. Energy Prod. Co. v.
Berry-Helfand, 491 S.W.3d 699, 721 (Tex. 2016) (“[A]n overstatement of damages
does not entirely defeat recovery when there is legally sufficient evidence that
damages exist.”).



                                         10
B.    APPLICABLE LAW

      Establishing causation in a personal injury case requires a plaintiff to “prove
that the conduct of the defendant caused an event and that this event caused the
plaintiff to suffer compensable injuries.” JLG Trucking, LLC v. Garza, 466 S.W.3d
157, 162 (Tex. 2015) (quoting Burroughs Wellcome Co. v. Crye, 907 S.W.2d 497,
499 (Tex. 1995)). Thus, “when an accident victim seeks to recover medical
expenses, she must show both ‘what all the conditions were’ that generated the
expenses and ‘that all the conditions were caused by the accident.’” Garza, 466
S.W.3d at 162 (quoting Guevara v. Ferrer, 247 S.W.3d 662, 669 (Tex. 2007)).
      Expert testimony is generally necessary to establish causation of medical
conditions that are “outside the common knowledge and experience of jurors.” See
Guevara, 247 S.W.3d at 665. In some cases, however, lay testimony may support a
causation finding that links an event with a person’s physical condition. Id. at 665-
66. “This exception applies only in those cases in which general experience and
common sense enable a layperson to determine the causal relationship with
reasonable probability.” Kelley v. Aldine Indep. Sch. Dist., No. 14-15-00899-CV,
2017 WL 421980, at *2 (Tex. App.—Houston [14th Dist.] Jan. 31, 2017, pet.
denied) (mem. op.) (citing Guevara, 247 S.W.3d at 666; Morgan v. Compugraphic
Corp., 675 S.W.2d 729, 733 (Tex. 1984)). In such cases, “lay testimony
establishing a sequence of events which provides a strong, logically traceable
connection between the event and the condition is sufficient proof of causation.”
Hills v. Donis, No. 14-18-00566-CV, 2021 WL 507306, at *3–4 (Tex. App.—
Houston [14th Dist.] Feb. 11, 2021, pet. denied) (mem. op.) (quoting Morgan, 675
S.W.2d at 733).
C.    APPLICATION

      Jefferson argues that the trial court erred by granting Parra’s motion for

                                         11
JNOV for several reasons. Jefferson first argues that Parra’s testimony does not
conclusively establish causation. Jefferson points to authority from our court for
the proposition that lay testimony alone cannot establish causation for the types of
injuries that Parra suffered. See Hills, 2021 WL 507306, at *4.

      We are not persuaded by this argument. Hills is distinguishable because
Parra did not attempt to rely on her testimony alone to establish causation; her
testimony was supported by the expert testimony of Dr. Singleton, who testified
concerning his observations, the MRI results, and the acute nature of the injury
Parra suffered. Dr. Singleton further testified that, within reasonable medical
probability, the collision with Jefferson was the source of Parra’s injuries. See City
of Keller, 168 S.W.3d at 827.

      In a similar argument, Jefferson claims that Parra’s medical affidavits did
not establish causation. Jefferson again relies on Hill for the proposition that
uncontroverted medical affidavits do not establish causation. See Hills, 2021 WL
507306, at *4. It is true that in Hills, we concluded that “Section 18.001 affidavits
do not establish the requisite causal link between the occurrence and the plaintiff’s
medical expenses.” Id.; see Tex. Civ. Prac. & Rem. Code Ann. § 18.001(b) (“The
affidavit is not evidence of and does not support a finding of the causation element
of the cause of action that is the basis for the civil action.”). However, Parra did not
rely on her medical affidavits to prove causation. Instead, her own testimony, the
MRI results, and Dr. Singleton’s testimony combined established causation. Dr.
Singleton specified that Parra was asymptomatic prior to the collision with
Jefferson, and he testified with reasonable medical probability that all of Parra’s
injuries were caused by the collision with Jefferson.

      Jefferson did not present any experts to controvert Dr. Singleton’s testimony
concerning causation. During closing argument, Jefferson asserted that Parra’s

                                          12
conflicting testimony about the phone and how her injuries occurred and her
failure to mention her previous accident in the medical history form destroyed her
credibility. But Jefferson offered no evidence to controvert the MRI results or Dr.
Singleton’s testimony that Parra’s injuries were acute and caused by the collision
with Jefferson. No testimony was adduced regarding any prior neck injury of
Parra. And although Jefferson argues on appeal that Dr. Singleton did not read
Parra’s MRI records and that he relied only on what Parra told him, the record
clearly indicates that he reviewed Parra’s MRI records, and that he based his
opinion on what Parra told him, the findings in the MRI reports, and the objective
findings from his physical examinations of Parra. Thus, based on the evidence
presented by Parra and the lack of controverting evidence presented by Jefferson,
we conclude that Parra presented conclusive evidence of causation. See City of
Keller, 168 S.W.3d at 827.

      Concerning damages, Jefferson argues that Dr. Singleton’s testimony does
not conclusively establish the amount of Parra’s medical expenses. In her appellate
brief, while Parra asserts that she “never claimed the affidavits were conclusive
proof [that the medical expenses were reasonable and necessary] by themselves,”
she also argues “Dr. Singleton’s testimony and Parra’s medical records proved her
injuries were caused by the collision at issue while the Section 18.001 medical
affidavits proved that Parra’s medical treatment was necessary and that the cost of
said treatments was reasonable.” In addition to the testimony regarding the
accident, the jury heard testimony regarding damage to Parra’s car which occurred
approximately six weeks before the accident with Jefferson, and testimony
regarding a prior back injury Parra had sustained during a car accident in 2011.
Although the jury could have disbelieved that Parra was entitled to the full amount
of damages requested, the affidavits—combined with Dr. Singleton’s expert


                                        13
testimony—established that Parra was entitled to at least some damages.

      The dissent argues that our court has “routinely upheld a zero-damages
award after a jury finds liability in car wreck cases.” However, the dissent also
acknowledges that each of those cases is “different on the facts.” For example, in
Paz v. Molina, No. 14-11-00664-CV, 2012 WL 2466578, at *4–5 (Tex. App.—
Houston [14th Dist.] June 28, 2012, no pet.) (mem. op.), our court reversed a
JNOV awarding medical bills after the jury had awarded zero damages for medical
bills but some damages for pain and impairment. But in Paz, neither party
presented medical expert testimony. See id. at *4. Furthermore, plaintiff’s injuries
were “highly subjective and unable to be corroborated by medical testing.” Id. at
*2. We observed that while the MRI results showed a spinal disc protrusion, “no
expert testimony was presented to explain this medical finding, and [plaintiff]
testified that she did not know if the MRI results revealed a condition that existed
before the accident or not.” Id. at *4. There was no medical expert to causally link
the injury to the accident. Here, Parra presented expert medical testimony that
linked Parra’s injury to the accident with Jefferson. Singleton also testified that
Parra’s subjective injuries were corroborated by the MRI results and physical
examinations.

      Another case from our court that the dissent highlights is Walker v. Scopel,
No. 14-14-00411-CV, 2016 WL 552197, at *4–5 (Tex. App.—Houston [14th
Dist.] Feb. 11, 2016, no pet.) (mem. op.), in which we upheld a zero-damages
award despite the plaintiff’s presentation of doctor’s testimony and MRI results.
However, the doctor in Scopel testified that he could not tell if the plaintiff’s
injuries were from the incident that was the subject of the suit or from a prior,
unrelated accident. Id. at *2. We also noted that the doctor’s testimony was based
purely on the plaintiff’s subjective reports of pain, which she had been

                                        14
experiencing since the first accident. Id. at *4. In contrast, Parra testified that she
had fully recovered from her prior accident in 2011. In the years preceding the
accident with Jefferson, Parra testified that she did not complain of any injuries in
her neck or back, and there was no evidence controverting this testimony. Here,
Dr. Singleton specifically testified that based on the acute nature of Parra’s
injuries, her injuries were not caused by a prior accident but caused by the accident
with Jefferson. And Dr. Singleton testified that the MRI results and the results of
the physical examinations corresponded to Parra’s subjective complaints of pain.

      Unlike Paz and Scopel, Parra presented both MRI results and medical expert
testimony that causally connected the accident with Jefferson to Parra’s injuries.
The jury cannot simply award zero damages when there is undisputed evidence of
injury, even if the injury is relatively minor. See Szmalec v. Madro, 650 S.W.2d
514, 517 (Tex. App.—Houston [14th Dist.] 1983, writ ref’d n.r.e.). As we have
previously concluded: “when there are substantially undisputed objective
symptoms of injury, a jury cannot ignore the undisputed facts and arbitrarily deny
any recovery.” Id.

      When the evidence is legally sufficient to support some damages, a JNOV is
improper; instead, courts of appeal can either determine an appropriate remittitur,
where possible, or remand for a new trial, which is appropriate here. See Guevara,
247 S.W.3d at 670; Garza v. Cantu, 431 S.W.3d 96, 109 (Tex. App.—Houston
[14th Dist.] 2013, pet. denied) (reversing and remanding for new trial when there
was legally sufficient evidence of at least some damages); see also Bright v.
Simpson, No. 11-17-00104-CV, 2019 WL 1941885, at *4 (Tex. App.—Eastland
Apr. 30, 2019, no pet.) (“The normal course of action for us to take when we find
that evidence is legally insufficient would be to render judgment, but here, there is
sufficient competent evidence to support at least some damages. We believe that

                                          15
the proper course of action under this record would be to reverse the judgment of
the trial court and remand for a new trial.”).2

                          III.   PARRA’S REQUEST FOR RELIEF

       Parra asks us to determine that Jefferson’s appeal is frivolous and to award
Parra damages accordingly. According to Parra, Jefferson’s appeal is frivolous
because she failed to comply with appellate procedural requirements by failing to
cite to the record.

       Generally, “an appellee in the court of appeals who has not filed a notice of
appeal may not seek to alter the trial court’s judgment in a way that would award
the appellee more relief than the trial court granted the appellee in its judgment.”
Frontier Logistics, L.P. v. Nat’l Prop. Holdings, L.P., 417 S.W.3d 656, 666 (Tex.
App.—Houston [14th Dist.] 2013, pet. denied). Although Parra did not file a notice
of appeal, the particular relief she requests is still within our power:

       If the court of appeals determines that an appeal is frivolous, it may—
       on motion of any party or on its own initiative, after notice and a
       reasonable opportunity for response—award each prevailing party just
       damages. In determining whether to award damages, the court must
       not consider any matter that does not appear in the record, briefs, or
       other papers filed in the court of appeals.

Tex. R. App. P. 45; see Glassman v. Goodfriend, 522 S.W.3d 669, 673 (Tex.

       2
          As stated above, we review JNOVs for legal sufficiency. See Tanner, 289 S.W.3d at
830. The question is whether Parra demonstrated her right to recovery of $25,740 as a matter of
law. See id. We have concluded that while the evidence was not legally sufficient for her to
recover the full $25,740, there was evidence offered at trial to support recovery greater than $0.
As we quoted above: “when there are substantially undisputed objective symptoms of injury, a
jury cannot ignore the undisputed facts and arbitrarily deny any recovery.” Szmalec, 650 S.W.2d
at 517. The Texas Supreme Court and our own Court, have concluded that in such a case —
where there is not legally sufficient evidence to support the full amount award in the JNOV but
there is evidence to support some amount of damages—it is appropriate to remand for a new
trial. See Guevara, 247 S.W.3d at 670; Garza, 431 S.W.3d at 109; see also Bright, 2019 WL
1941885, at *4.

                                               16
App.—Houston [14th Dist.] 2017, pet. denied) (determining that an appeal was
frivolous and awarding damages when the appellee did not file her own notice of
appeal).

      “To determine whether an appeal is objectively frivolous, we review the
record from the viewpoint of the advocate and decide whether the advocate had
reasonable grounds to believe the case could be reversed.” Id. While Jefferson
failed to appropriately cite to the record, we cannot conclude that Jefferson had no
reasonable ground to believe the case could be reversed, and not only because all
of the justices on this panel agreed to reverse it in some fashion. See id. See
Chapman v. Hootman, 999 S.W.2d 118, 124 (Tex. App.—Houston [14th Dist.]
1999, no pet.) (“Although imposing sanctions is within our discretion, we will do
so only in circumstances that are truly egregious.”); Glassman, 522 S.W.3d at 674
(concluding that the appeal was frivolous because the appellant had “no excuse for
repeating a collateral attack that already has been found to be frivolous and for
which she has been monetarily sanctioned before”). Therefore, we decline to award
Parra damages in relation to a frivolous appeal.

                                IV.   CONCLUSION

      We reverse the trial court’s JNOV, remand for a new trial, and deny Parra’s
request for sanctions.




                                       /s/    Margaret “Meg” Poissant
                                              Justice


Panel consists of Chief Justice Christopher and Justices Hassan and Poissant
(Christopher, C.J., dissenting).

                                         17